DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

     LARRY VAN DUSSELDORP and GAIL L. VAN DUSSELDORP
                  a/k/a GAIL DUSSELDORP,
                         Appellants,

                                     v.

          DEUTSCHE BANK NATIONAL TRUST COMPANY,
   as Trustee of The Residential Asset Securitization Trust 2007-A1
  Mortgage Pass-Though Certificates, Series 2007-A Under the Pooling
           and Servicing Agreement Dated January 1, 2007,
                              Appellee.

                              No. 4D16-2379

                              [August 3, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Kathleen D. Ireland, Senior Judge; L.T. Case No.
2012CA030940.

  Bruce K. Herman of The Herman Law Group, P.A., Fort Lauderdale, for
appellants.

   W. Bard Brockman of Bryan Cave LLP, Atlanta, GA, and Zina Gabsi of
Bryan Cave LLP, Miami, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, CONNER, JJ., and SMALL, LISA, Associate Judge, concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.